Exhibit 10.2

Execution Version

STANDSTILL AND VOTING AGREEMENT

BY AND BETWEEN

CARRIZO OIL & GAS, INC.

AND

THE GSO FUNDS

 



--------------------------------------------------------------------------------

STANDSTILL AND VOTING AGREEMENT

This STANDSTILL AND VOTING AGREEMENT (this “Agreement”) is made and entered into
as of August 10, 2017, by and between (a) Carrizo Oil & Gas, Inc., a Texas
corporation (the “Company”), and (b) the funds specified on the signature pages
hereof (collectively, the “GSO Funds” and individually, a “GSO Fund”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in Article I.

RECITALS:

WHEREAS, pursuant to the Preferred Stock Purchase Agreement, dated June 28, 2017
(the “SPA”), among the Company and the GSO Funds, among other things, at the ExL
Closing, the GSO Funds have agreed to purchase from the Company the Preferred
Stock and the Warrants in accordance with Section 2.01 of the SPA, subject to
the terms and conditions set forth in the SPA and subject to the terms of this
Agreement;

WHEREAS, at the ExL Closing, the Warrants were issued to the GSO Funds pursuant
to the Warrant Agreement;

WHEREAS, the parties hereto believe that it is desirable to establish certain
provisions with respect to the Voting Securities that are currently held, or may
be acquired, by the GSO Funds; and

WHEREAS, the Board of Directors of the Company has approved this Agreement upon
the terms and subject to the conditions contained herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein without definition shall
have the meanings set forth below:

“Acquisition Agreement” shall have the meaning assigned to such term in the SPA.

“Affiliate” shall have the meaning ascribed to it, on the date hereof, in Rule
405 under the Securities Act. For purposes of this Agreement, (i) the Non-Credit
Business Blackstone Entities shall not be considered or otherwise deemed to be
an “Affiliate” of a GSO Fund or its Affiliates that are part of the
credit-related businesses of The Blackstone Group L.P. unless any GSO Fund or
its Affiliates transfers any Preferred Stock, Warrants or Voting Securities to a
Non-Credit Business Blackstone Entity, in which case such Non-Credit Business
Blackstone Entity will be deemed to be an “Affiliate” of the GSO Funds
hereunder, and (ii) any fund or account managed, advised or sub-advised by or
Controlled by GSO or its Affiliates within the credit-related businesses of The
Blackstone Group L.P. shall constitute an Affiliate of the Purchasers.

“Agreement” has the meaning specified therefor in the introductory paragraph.

 

2



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events, conditions or circumstances: (i) such Person shall file a
voluntary petition for relief under chapter 7 or 11 of Title 11 of the United
States Bankruptcy Code, as amended (the “Bankruptcy Code”)’ (ii)(a) an
involuntary petition for relief under chapter 7 or 11 of the Bankruptcy Code
shall be filed against such Person, (b) an order for relief granting such
involuntary petition is entered against such Person by the bankruptcy court and
(c) such order for relief shall remain unvacated and unstayed, or the bankruptcy
case is not dismissed for an aggregate of 90 days (whether or not consecutive)
from the date of entry thereof; or (iii) such Person shall make a general
assignment for the benefit of creditors.

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. For purposes of this Agreement, none
of the GSO Funds or their Affiliates or any fund or account managed, advised or
sub-advised by or Controlled by GSO or its Affiliates shall, solely as a result
of the direct or indirect ownership of GSO by the Non-Credit Business Blackstone
Entities, constitute or be deemed to “Beneficially Own” any Common Stock or
Voting Securities that is Beneficially Owned by Non-Credit Business Blackstone
Entities to the extent they are not deemed to be Affiliates of a GSO Fund.
Notwithstanding anything to the contrary contained herein, any holder of the
Warrants shall be deemed to Beneficially Own the Common Stock issuable upon
exercise of the Warrants notwithstanding the provisions of NASDAQ Rule 5635(d),
anything to the contrary in the Statement of Resolutions or anything to the
contrary in the Warrant Agreement.

“Beneficial Ownership” has a correlative meaning to Beneficially Own.

“Board” means the Board of Directors or similar governing body of any member of
the Company Group, as applicable.

“Change of Control” has the meaning assigned to such term in the Statement of
Resolutions.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any class or classes of stock resulting from any reclassification
or reclassifications thereof and which have no preference in respect of
dividends or of amounts payable in the event of any liquidation, dissolution or
winding up of the Company.

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement and includes any successor thereto.

“Company Group” means the Company and its Subsidiaries.

“Confidentiality Agreement” has the meaning assigned to such term in the SPA.

“Control” mean the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and policies of a Person whether
through the ownership of voting securities, by contract or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings

 

3



--------------------------------------------------------------------------------

“Dividend Trigger Event” has the meaning assigned to such term in the Statement
of Resolutions.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“ExL Closing” means the closing of the transactions contemplated by the
Acquisition Agreement.

“GSO” means GSO Capital Partners LP.

“GSO Fund” or “GSO Funds” has the meaning assigned to such term in the preamble
of this Agreement.

“Issue Date” has the meaning assigned to such term in the Statement of
Resolutions.

“Non-Credit Business Blackstone Entities” means The Blackstone Group, L.P. and
all private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group, L.P., or its Affiliates (or any Person Controlling any such Persons) that
are not part of the credit-related businesses of The Blackstone Group L.P.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Preferred Stock” means the 8.875% Redeemable Preferred Stock of the Company.

“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).

“Securities” means (i) the warrant to purchase shares of Common Stock issued
pursuant to the Warrant Agreement, (ii) the Preferred Stock and (iii) the
Underlying Shares.

“Securities Act” means the U.S. Securities Act of 1933, as amended and the rules
and regulations of the SEC promulgated thereunder.

“SPA” has the meaning specified therefor in the recitals of this Agreement.

“Standstill Termination Date” means the earliest of:

(i) the date on which the GSO Funds and their respective Affiliates Beneficially
Own less than (x) 10% of the Preferred Stock issued on the Issue Date and (y) 4%
of the then-outstanding Common Stock;

(ii) the date that is seven years and six months after the Issue Date;

 

4



--------------------------------------------------------------------------------

(iii) the date that is six months following the occurrence of a Dividend Trigger
Event that has not been cured;

(iv) a Change of Control of the Company in which (x) the GSO Funds and their
respective Affiliates receive a Substantially Equivalent Security or (y) the
Preferred Stock has not been timely and fully redeemed when required in
accordance with Section 8 of the Statement of Resolutions; and

(v) the occurrence of a Bankruptcy of the Company.

“Statement of Resolutions” means the Statement of Resolutions of the Company
establishing the Preferred Stock.

“Substantially Equivalent Security” has the meaning assigned to such term in the
Statement of Resolutions.

“Transaction Documents” has the meaning assigned to such term in the SPA.

“Underlying Shares” has the meaning assigned to such term in the SPA.

“Voting Securities” means, together, (1) the Common Stock and (2) any shares of
any class of capital stock or other equity interest (or other security or
interest) of any member of the Company Group, other than the Common Stock, that
are entitled to vote generally in the election of members of the Board. For the
avoidance of doubt, the Preferred Stock shall not be a “Voting Security” for
purposes of this Agreement.

“Warrant Agreement” has the meaning assigned to such term in the SPA.

“Warrants” has the meaning assigned to such term in the SPA.

ARTICLE II

STANDSTILL; VOTING

Section 2.1 Standstill. During the period commencing on the date hereof and
ending on the Standstill Termination Date, without the prior consent of the
Company, each of the GSO Funds agrees that none of it, GSO, nor any of their
Affiliates, shall, directly or indirectly:

(a) effect or seek, offer or propose to effect:

(i) any acquisition (or proposal or agreement to acquire), of record or
beneficially, by purchase or otherwise, of any of the Common Stock, or rights or
options to acquire interests in any of the Common Stock (or any other beneficial
ownership thereof) of the Company (other than the acquisition of Underlying
Shares by any of the GSO Funds pursuant to (x) the express terms of the
Statement of Resolutions to satisfy dividends or distributions or upon
redemption settled in Common Stock or (y) the exercise of any Warrant);

 

5



--------------------------------------------------------------------------------

(ii) any business combination, merger, tender offer, similar transaction,
acquisition of all or substantially all of the assets of the Company or other
extraordinary transaction involving any member of the Company Group;

(iii) any proposal advanced publicly to seek any restructuring,
recapitalization, liquidation, dissolution, exchange offer or similar
transaction involving any member of the Company Group;

(iv) any “solicitation” of “proxies” (as such terms are defined or used in the
proxy rules of the SEC) or consents to vote or consents to vote or otherwise
with respect to any voting securities of any member of the Company Group, or
make any communication exempted from the definition of “solicitation” by Rule
14a 1(1)(2)(iv) under the Exchange Act;

(v) other than pursuant to and in accordance with the rights expressly granted
to the holders of the Preferred Stock in Section 9(b) of the Statement of
Resolutions, any proposal advanced publicly to seek representation on the Board
of any member of the Company Group or otherwise publicly seek to control or
influence the management, the Board or policies of any member of the Company
Group, including, without limitation, (A) any plans or proposals to change the
number or term of directors or to fill any vacancies on the Board of any member
of the Company Group, (B) any material change in the capitalization or dividend
policy of any member of the Company Group, (C) any other material change in any
member of the Company Group’s management, business or corporate structure,
(D) seeking to have any member of the Company Group waive or make amendments or
modifications to its organizational documents, or other actions that may impede
or facilitate the acquisition of control of any member of the Company Group by
any Person, (E) causing a class of securities of the Company to be delisted
from, or to cease to be authorized to be quoted on, any securities exchange; or
(F) causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

(b) (i) call a special meeting of the holders of Voting Securities of any member
of the Company Group, including without limitation by written consent, (ii) seek
representation on the Board of any member of the Company Group, (iii) seek the
removal of any member of the Board of any member of the Company Group that is
elected by holders of Voting Securities, (iv) solicit consents from holders of
Voting Securities or otherwise act or seek to act by written consent with
respect to the Company Group, or (v) make a request for any list of holders of
Voting Securities or other Company Group books and records; except to appoint
and elect up to two directors to the Board pursuant to and in accordance with
the rights expressly granted to the holders of the Preferred Stock in
Section 9(b) of the Statement of Resolutions;

(c) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with any third party or knowingly
instigate, encourage or assist any third party to do, or enter into any
discussions or agreements with any third party, in each case, with respect to,
any of the actions set forth in Section 2.1(a); provided that the inclusion of
GSO or any of its Affiliates in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) together solely with The Blackstone Group
L.P. and/or its other Affiliates shall not constitute a breach or violation of
this Section 2.1(c); provided, further that such “group” does not take any
action that is restricted by this Section 2.1.

 

6



--------------------------------------------------------------------------------

(d) take any action which is reasonably likely to cause or require GSO, the GSO
Funds or any member of the Company Group to make a public announcement regarding
any of the types of matters set forth in this Section 2.1; provided that any
public disclosure by GSO or any of its Affiliates on Schedule 13D, Schedule 13G
or otherwise pursuant to Section 16 of the Exchange Act or by any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) of which GSO or any
of its Affiliates are members with The Blackstone Group L.P. and/or its other
Affiliates shall not constitute a breach or violation of this Section 2.1(d) if
the action disclosed in such filings is otherwise permitted by this Section 2.1;
or

(e) publicly disclose any intention, plan or arrangement inconsistent with this
Section 2.1.

Section 2.2 Standstill Exceptions. Notwithstanding any other provision hereof,
the parties hereto agree that the restrictions contained in Section 2.1 shall:

(a) not apply to purchases or sales of any securities of any member of the
Company Group by any pension plan, 401(k) plan or other employee benefit plan or
discretionary investment fund administered for the benefit of the directors,
officers or employees of GSO, any GSO Fund or their respective Affiliates;
provided, that such activities are not in connection with any intention, plan or
arrangement to influence or acquire Control over any member of the Company
Group’s management, Board or policies;

(b) not restrict any purchase or imputed purchase of Common Stock in settlement
of bona fide hedging transactions with respect to Common Stock or Underlying
Shares that are permitted in accordance with the SPA;

(c) other than as provided in Section 2.1(d), not prohibit GSO or any of the GSO
Funds from privately communicating with the Board or management of the Company
or privately requesting or proposing a waiver, termination or amendment of the
provisions of this Agreement;

(d) subject to the restrictions set forth in Section 2.1 and Section 2.3, the
Statement of Resolutions and the SPA, not limit any GSO Fund or any of its
Affiliates ability to vote or transfer its Common Stock or otherwise exercise
rights under its Common Stock;

(e) subject to the restrictions set forth in the SPA and the Statement of
Resolutions, not limit any GSO Fund or any of its Affiliates ability to vote or
transfer its Preferred Stock or otherwise take actions expressly permitted by
the terms of the Statement of Resolutions; and

(f) terminate and be of no further force and effect on the Standstill
Termination Date.

Section 2.3 Voting of Common Stock. During the period commencing on the date
hereof and ending on the earlier of (i) the Standstill Termination Date, (ii) a
Dividend Trigger Event that has not been cured within three months of the
occurrence of such Dividend Trigger Event and (iii) the seventh anniversary of
the Issue Date, each of the GSO Funds:

 

7



--------------------------------------------------------------------------------

(i) shall (and shall cause its Affiliates to) take such action (including,
without limitation, if applicable, through the execution of one or more written
consents if shareholders of the Company are requested to vote through the
execution of an action by written consent in lieu of any such annual or special
meeting of shareholders of the Company) at each meeting of the shareholders of
the Company (including without limitation at any adjournments or postponements
thereof) as may be required so that all shares of issued and outstanding Voting
Securities of the Company Beneficially Owned, directly or indirectly, by it
and/or by any of its Affiliates are voted, at the election of the GSO Fund in
the same manner (“for,” “against,” “withheld,” “abstain” or otherwise) as either
(A) recommended by the Board of the Company to the other holders of Voting
Securities of the Company or (B) consistent with, and in proportion to, the
votes of the other shareholders of the Company. The foregoing provision shall
also apply to the execution by such Persons of any written consent in lieu of a
meeting of holders of Preferred Stock (if applicable) of the Company; and

(ii) shall, provided that notice of such meeting has been provided to the GSO
Funds in accordance with Section 3.1, (and shall cause its Affiliates to) be
present, in person or by proxy, at all meetings of the shareholders of the
Company (including without limitation at any adjournments or postponements
thereof) so that all shares of issued and outstanding Voting Securities of the
Company Beneficially Owned by it or them from time to time are counted for the
purposes of determining the presence of a quorum and voted in accordance with
Section 2.3(b)(i) at such meetings (including without limitation at any
adjournments or postponements thereof). The foregoing provision shall also apply
to the execution by such Persons of any written consent in lieu of a meeting of
holders of Voting Securities of the Company.

(b) Notwithstanding anything to the contrary contained herein, the GSO Funds are
entering into this Agreement solely in their capacity as owner of the
Securities, and nothing herein is intended to or shall limit, affect or restrict
any director or officer of the GSO Funds (including any appointee or
representative of any GSO Fund or any of its Affiliates to the Board of any
member of the Company Group (including pursuant to the Statement of
Resolutions)) to the extent acting solely either in his or her capacity as a
director or officer of any member of the Company Group (including voting on
matters put to such Board or any committee thereof, influencing officers,
employees, agents, management or the other directors of any member of the
Company Group and taking any action or making any statement at any meeting of
such Board or any committee thereof) or in the exercise of his or her fiduciary
duties as a director or officer of any member of the Company Group. In addition,
nothing herein is intended to or shall limit, affect or restrict the GSO Fund’s
right to appoint and elect up to two directors to the Board pursuant to and in
accordance with the rights expressly granted to the holders of the Preferred
Stock in Section 9(b) of the Statement of Resolutions.

Section 2.4 Reporting Obligations. During the period commencing on the date
hereof and ending on the Standstill Termination Date, the GSO Funds shall use
commercially reasonable efforts to provide the Company, promptly upon request,
with all reasonably requested information with respect to the GSO Funds required
by the Company to satisfy its reporting obligations under the Exchange Act or
the Securities Act. Without excusing any failure by a GSO Fund to comply with
the preceding sentence, if the Company does not obtain such information from a
GSO Fund, the Company may rely on GSO’s public filings to satisfy the GSO Funds’
obligations under this Section 2.4.

 

8



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications. All notices and other communications provided for
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, registered or certified mail, return receipt requested, regular mail or
air courier guaranteeing overnight delivery to the following addresses:

if to the Company to:

Carrizo Oil & Gas, Inc.

500 Dallas, Suite 2300

Houston, TX 77002

Attn: Law Department

Email: Gerry.Morton@carrizo.com

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

Attention: Gene Oshman

Facsimile: 713-229-1178

Email: gene.oshman@bakerbotts.com

if to the GSO Funds to:

c/o GSO Capital Partners

1111 Bagby Street, Suite #2050

Houston, Texas 77002

Attention: Robert Horn

Email: robert.horn@gsocap.com

with a copy to :

c/o GSO Capital Partners

345 Park Avenue, 31st Floor

New York, New York 10154

Email: GSOLegal@gsocap.com

           GSOValuationsGroup@gsocap.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

 

9



--------------------------------------------------------------------------------

Attention: John D. Pitts, P.C.

                 Doug Bacon, P.C.

                 Kimberly Hicks

Email: john.pitts@kirkland.com

           doug.bacon@kirkland.com

           kim.hicks@kirkland.com

or to such other address as may be specified in a notice given pursuant to this
Section 3.1. All notices and communications shall be deemed to have been duly
given: (i) at the time delivered by hand, if personally delivered; (ii) when
notice is sent by the sender and the recipient has read the message, if sent by
electronic mail; (iii) upon actual receipt if sent by registered or certified
mail, return receipt requested, or regular mail, if mailed; or (iv) upon actual
receipt when delivered to an air courier guaranteeing overnight delivery. The
parties may change the address to which notices are to be given by giving five
(5) days’ prior notice of such change in accordance herewith.

Section 3.2 Construction; Interpretation. The Sections and other headings and
subheadings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the parties hereto, and shall not in any way
affect the meaning or interpretation of this Agreement or any exhibit hereto.
Whenever required by the context, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Unless otherwise specified, all references to days or months shall be deemed to
refer to a section or subsection of this Agreement. The words “hereof,” “herein”
and “hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The word “including” shall mean “including, without limitation.” Reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. Whenever required by the context,
references to a Fiscal Year shall refer to a portion thereof. The use of the
words “or,” “either” and “any” shall not be exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement;
accordingly, the language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Person. If an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict.

Section 3.3 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the permitted successors and assigns of each of the parties.
All of the terms, covenants and agreements contained in this Agreement are
solely for the benefit of the parties hereto, and their respective successors
and assigns, and no other parties (including, without limitation, any other
shareholders or creditor of the Company, or any director, officer or employee of
the Company) are intended to be benefitted by, or entitled to enforce, this
Agreement. Notwithstanding anything to the contrary in this Agreement, the
covenants under this Agreement applicable to the GSO Funds, GSO or their
Affiliates shall not be binding upon any non-Affiliate transferee of the
Warrants, the Common Stock, the Preferred Stock or the Underlying Shares.

 

10



--------------------------------------------------------------------------------

Section 3.4 Assignment of Rights. No party hereto may transfer or assign any
portion of its rights and obligations under this Agreement without the prior
written consent of the other party hereto. Notwithstanding the foregoing, each
GSO Fund may assign its rights and obligations under this Agreement without the
prior approval of any other party to this Agreement to any fund or account
managed, advised or sub-advised by GSO or any of its Affiliates; provided that
any such assignment shall not relieve such GSO Fund of any of its obligations
hereunder.

Section 3.5 Recapitalization, Exchanges, etc. Affecting the Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all interests of the Company Group or any successor or
assign of any member of the Company Group (whether by merger, consolidation,
sale of assets or otherwise), which may be issued in respect of, in exchange for
or in substitution of, such interests, and shall be appropriately adjusted for
combinations, stock or other splits, recapitalizations, pro rata distributions
and the like occurring after the date of this Agreement.

Section 3.6 Aggregation of Securities. All equity securities of the Company
Group held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

Section 3.7 Specific Performance. The parties agree that damages in the event of
breach of this Agreement by a party hereto may be difficult, if not impossible,
to ascertain, and the parties would not have any adequate remedy at law in the
event that any of the provisions of this agreement were not performed in
accordance with their specific terms or were otherwise breached. It is therefore
agreed that, without the necessity of posting bond or other undertaking, each
party, in addition to and without limiting any other remedy or right it may
have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. In the event that any action or suit is brought in equity to
enforce the provisions of this Agreement, no party will allege, and each party
hereby waives the defense or counterclaim, that there is an adequate remedy at
law. The existence of this right will not preclude any such Person from pursuing
any other rights and remedies at law or in equity which such Person may have.

Section 3.8 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. A signed copy of this Agreement delivered by facsimile,
portable document format (PDF) or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement. This Agreement and all of the provisions hereof shall be
binding upon and

 

11



--------------------------------------------------------------------------------

effective as to each Person who (i) executes this Agreement in the appropriate
space provided in the signature pages hereto notwithstanding the fact that other
Persons who have not executed this Agreement may be listed on the signature
pages hereto and (ii) may from time to time become a party to this Agreement by
executing a counterpart of or joinder to this Agreement.

Section 3.9 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10 Governing Law. This Agreement is governed by and construed and
enforced in accordance with the laws of the State of Texas, without giving
effect to any conflicts of law principles that would result in the application
of any law other than the law of the State of Texas.

Section 3.11 Jurisdiction. Each of the parties irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder shall be brought and determined exclusively in the
Federal courts of the United States sitting in Harris County, Texas, and any
appellate court from any such Federal court, and hereby irrevocably and
unconditionally agree that all claims with respect to any such claim shall be
heard and determined in such Federal court, as applicable. The parties agree
that a final judgment in any such claim is conclusive and may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
law. In addition, each of the parties hereby irrevocably and unconditionally
agrees (1) that it is and shall continue to be subject to the jurisdiction of
the Federal courts sitting in Harris County, Texas, and (2)(A) to the extent
that such party is not otherwise subject to service of process in the State of
Texas, to appoint and maintain an agent in the State of Texas as such party’s
agent for acceptance of legal processes and notify the other parties of the name
and address of such agent, and (B) to the fullest extent permitted by law, that
service of process may also be made on such party by prepaid certified mail with
a proof of mailing receipt validated by the U.S. Postal Service constituting
evidence of valid service, and that, to the fullest extent permitted by
applicable law, service made pursuant to (2)(A) or (B) above shall have the same
legal force and effect as if served upon such party personally within the State
of Texas.

Section 3.12 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
3.12 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

12



--------------------------------------------------------------------------------

Section 3.13 Severability of Provisions. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or the effectiveness or validity of any provision
in any other jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein or if such term or provision could be
drawn more narrowly so as not to be illegal, invalid, prohibited or
unenforceable in such jurisdiction, it shall be so narrowly drawn, as to such
jurisdiction, without invalidating the remaining terms and provisions of this
Agreement or affecting the legality, validity or enforceability of such term or
provision in any other jurisdiction.

Section 3.14 Entire Agreement; Integrated Transactions. This Agreement, the
other Transaction Documents and the other agreements and documents expressly
referred to herein as intended by the parties hereto as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
manner contained herein and therein. This Agreement, the other Transaction
Documents and the other agreements and documents expressly referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter. Each of the parties hereto acknowledges and
agrees that in executing this Agreement (i) the intent of the parties in this
Agreement and the other Transaction Documents shall constitute an unseverable
and single agreement of the parties with respect to the transactions
contemplated hereby and thereby, (ii) it waives, on behalf of itself and each of
its Affiliates, any claim or defense based upon the characterization that this
Agreement and the other Transaction Documents are anything other than a true
single agreement relating to such matters and (iii) the matters set forth in
this Section 3.14 constitute a material inducement to enter into this Agreement
and the other Transaction Documents and to consummate the transactions
contemplated hereby and thereby. Each of the parties hereto stipulates and
agrees (i) not to challenge the validity, enforceability or characterization of
this Agreement and the other Transaction Documents as a single, unseverable
instrument pertaining to the matters that are the subject of such agreements,
(ii) this Agreement and the other Transaction Documents shall be treated as a
single integrated and indivisible agreement for all purposes, including the
bankruptcy of any party and (iii) not to assert or take or omit to take any
action inconsistent with the agreements and understandings set forth in this
Section 3.14.

Section 3.15 No Partnership. No partnership, joint venture or joint undertaking
is intended to be, or is, formed between the parties hereto or any of them by
reason of this Agreement or the transactions contemplated herein.

Section 3.16 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Company and the GSO Funds. The Company, on the one hand,
and the GSO Funds, on the other hand, may waive any obligation of the other
hereunder in their sole discretion.

Section 3.17 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

 

13



--------------------------------------------------------------------------------

Section 3.18 Certain Remedies Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than each
GSO Fund (and such GSO Fund’s transferees or assignees who are Affiliates of the
GSO Funds) and the Company shall have any obligation hereunder and no liability
for money damages under this Agreement shall be had against any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, securityholder or Affiliate of any of the GSO Funds, its
Affiliates, the Non-Credit Business Blackstone Entities or the Company or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, securityholder or Affiliate of any of the foregoing
(other than such transferees or assignees), whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any
applicable law, it being expressly agreed and acknowledged that no personal
liability for damages whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, securityholder or Affiliate of any
of the GSO Funds or the Company or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
securityholder or Affiliate of any of the foregoing (other than such transferees
or assignees), as such, for any obligations of any of the GSO Funds or the
Company under this Agreement or for any claim based on, in respect of or by
reason of such obligation or its creation. Notwithstanding anything to the
contrary herein, this Section 3.18 shall in no way limit any equitable remedies,
specific performance or injunctions that any member of the Company Group or its
Affiliates may seek or have against such Persons for their actions that cause a
GSO Fund to violate this Agreement.

Section 3.19 Further Assurances. The Company and each of the GSO Funds shall
cooperate with each other and shall take such further action and shall execute
and deliver such further documents as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement. The
GSO Funds agree that they shall not direct any Person to undermine or breach the
terms and conditions set forth herein.

Section 3.20 Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

Section 3.21 Termination. The Company may, in its sole discretion, terminate
this Agreement; provided that said termination shall not affect the liability of
any party for actions prior to such termination.

[Signature page follows]

 

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: CARRIZO OIL & GAS, INC. By:  

/s/ David L. Pitts

Name:   David L. Pitts Title:   Vice President and Chief Financial Officer

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO FUNDS: GSO COF III AIV-6 LP          By:   GSO Capital Opportunities
Associates III LLC,     its general partner   By:   GSO Holdings I L.L.C.,    
its managing member   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO COF III AIV-7 LP          By:   GSO Capital Opportunities Associates III
LLC,     its general partner   By:   GSO Holdings I L.L.C.,     its managing
member   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO ENERGY SELECT OPPORTUNITIES FUND AIV-5 LP          By:   GSO Energy Select
Opportunities Associates LLC,     its general partner   By:   GSO Holdings I
L.L.C.,     its member   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO ENERGY SELECT OPPORTUNITIES FUND AIV-6 LP          By:   GSO Energy Select
Opportunities Associates LLC,     its general partner   By:   GSO Holdings I
L.L.C.,     its member   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-A LP          By:   GSO Energy Partners-A Associates LLC,  
  its general partner   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-B LP          By:   GSO Energy Partners-B Associates LLC,  
  its general partner   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-C LP          By:   GSO Energy Partners-C Associates LLC,  
  its general partner   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-C II LP          By:   GSO Energy Partners-C Associates II
LLC,     its general partner   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-D LP          By:   GSO Energy Partners-D Associates LLC,  
  its general partner   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO AIGUILLE DES GRANDS MONTETS FUND II LP          By:   GSO Capital Partners
LP,     as attorney-in-fact   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO HARRINGTON CREDIT ALPHA FUND (CAYMAN) L.P.          By:   GSO Harrington
Credit Alpha Associates L.L.C.,     its general partner   By:  

/s/ Marisa J. Beeney

  Name:   Marisa J. Beeney   Title:   Authorized Signatory

[Signature Page to Standstill and Voting Agreement]



--------------------------------------------------------------------------------

GSO CREDIT ALPHA TRADING (CAYMAN) LP            By:   GSO Credit Alpha
Associates LLC,     its general partner   By:  

/s/ Marisa J. Beeney

  Name: Marisa J. Beeney   Title: Authorized Signatory

[Signature Page to Standstill and Voting Agreement]